DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's amendment Claims, Remarks and amendmet to Specification is/are acknowledged.
2.2.	 Claims 14-20 have been withdrawn. Claims 1-13 are active. Claim 1 has been amended for clarity. Therefore, no New Matter has been added with instant Amendmet.
2.3.	Rejections over same Prior art of Record are maintained. Consequently it is appropriate to make instant Action Final.
3.	Applicant's amendment to Specification filed on October 21, 2021  is acknowledged and entered to Application File.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Lansbergen et al ( US 2014/0155514) 
4.1.	Regarding Claims 1-13  Lansbergen disclosed ( see Abstract)  alkyd polymer resin composition of low VOC ( volatile organic compound), wherein this composition comprises: 
a)   30 to 80 wt% of one or more fatty acid(s), fatty ester(s), or naturally occurring oil(s) – see [0050], wherein ( see [0061]) " Examples of suitable oils include sunflower oil, 
b)   5 to 40 wt% of one or more polyacid(s), wherein polyacids are  " (preferably dicarboxylic acid and/ or tricarboxylic acid) and  preferable first choice for dicarboxylic acid is Isophthalic acid  and  preferable choice for "  The tricarboxylic acid" is  trimellitic anhydride. – see [0047], [0060]
c)   10 to 40 wt% of one or more polyol(s) – see [0047], wherein suitable examples of polyols are ( see [0058])  include pentaerythritol (PE), dipentaerythritol and  sorbitol. 
In this respect, note that Sorbitol  is Sugar Alcohol with 6 carbon atoms.
4.2.	Thus, Lansbergen disclosed same basic alkyd resin as claimed by Applicant, wherein same compounds as required by Applicant's Claim 1 and dependent claims 3 and 5 – 8  are present in overlapping ranges.  Lansbergen further disclosed that Mn ( molecular weight) of the alkyd resin is in a range from 700 to 6500 g/mol ( see [0063]) and that alkyd resin composition  has tack-free drying time less than 4 hours. 
4.3.	Therefore, because alkyd resin composition disclosed by Lansbergen comprises same components  as claimed by Applicant and those components are present in overlapping ranges  and because composition  has same molecular weight  Mn (  overlapping range)  than it would be expected that this composition also have same properties including Gardner Holdt viscosity with 30 weight % mineral spirits at 25°
C  that is less than or equal to Z4, same dry-hard time and " clear appearance" as it established in the art :
  a) " ...that a material and its properties are inseparable". In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)   and

USPQ 90 (CCPA 1976); Same is applicable to Claim 11.
4.4.	Regarding Claim 2 note that because composition disclosed by Lansbergen comprises same components, including Sorbitol, which undergo transformation to Isosorbide during polycondensation reaction ( see evidence given by Haveren et al " Resins and additives for powder coatings and alkyd paints, based on renewable resources" J. Coat. Technol. Res., 4 (2) 177–186, 2007,  page 179, Fig.1) – reference cited by Applicant) which comprises same " oxide ring" and for this reason has same peaks in NMR spectra. 
4.5.	Regarding Claim 10 see Lansbergen, paragraphs  [0005], [0035], [0038], [0042]-[0043].
4.6.	Regarding Claims 12 and 13 see Lansbergen Abstract, paragraphs [0087].

5.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eslinger et al ( US 20104/0041821).
5.1.	Regarding Claims 1-13 Eslinger disclosed alkyd resin composition comprising : 
a)  " 25 to 80 wt% of fatty acids, fatty acid derivatives of oils or a combination thereof" – see [0038]- wherein fatty acids may comprise same compounds as claimed by Applicant in Claims 6  and specifically : " Fatty acid derivatives of oils useful in the present alkyds include, without limitation, derivatives of linseed oil, soybean oil, dehydrated castor oil, raw castor oil, peanut oil, tall oil, tung oil, fish oil, sunflower

acid, ricinoleic acid, and rumenic acid" – see Claim 15.
b)   from about 10 % to 30 wt% of polyacids  ( see [0037], claim 4)  wherein first choice  is Isophthalic acid;  
c)  from about  10 to 40 wt% of  polyol(s) – see [0032], wherein suitable examples of polyols are ( see [0036)  include pentaerythritol (PE), dipentaerythritol and also sugar alcohols including  Sorbitol  ( see [0009],[0015], claim 12 and 13);. 
5.2.	Thus, Eslinger  disclosed same basic alkyd resin as claimed by Applicant, wherein same compounds as required by Applicant's Claim 1 and dependent claims 3,  5 – 8  are present in overlapping ranges.  Eslinger  further disclosed that Mw ( weight average molecular weight) of the alkyd resin is in a range from 30000  to 80000 Daltons ( see [0046]) and that alkyd resin composition  has hard  drying time less than 7 hours and Y-Z2 Gardner-Holdt viscosity ( see [0077]). 
5.3.	Therefore, because alkyd resin composition disclosed by Eslinger  comprises same components  as claimed by Applicant and those components are present in overlapping ranges  and because composition  has same molecular weight ( note that Mn in range from 500 to 100000 Daltons  as claimed by Applicant will translate to Mw in overlapping range of approximately 2000 to 400000 or even more due to high polydispersity of about 4 or more – see evidence provided by Manczyk et al " Highly branched high solids alkyd resins", 2002  article attached, and Haveren et al ) than it would be expected that this composition also have same properties including Gardner 
  a) " ...that a material and its properties are inseparable". In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)   and
 b) "  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976); Same is applicable to  limitations of Claim 11.
5.4.	Regarding Claim 2 note that because composition disclosed by Eslinger  comprises same components, including Sorbitol, which undergo transformation to Isosorbide during polycondensation reaction ( see evidence given by Haveren et al " Resins and additives for powder coatings and alkyd paints, based on renewable resources" J. Coat. Technol. Res., 4 (2) 177–186, 2007,  page 179, Fig.1) – reference cited by Applicant) which comprises same " oxide ring" and for this reason has same peaks in NMR spectra. 
5.5.	Regarding Claim 10 see Eslinger , paragraph [0039].
5.6.	Regarding Claim 12  see Eslinger see Claim 22.
Response to Arguments
6.	Applicant's arguments filed October 21, 2021  have been fully considered but they are not persuasive.
6.1.	Applicant's principal arguments with respect to alleged deficiency of  Lansbergen based following statement :" Lansbergen is directed to an alkyd composition comprising, among other things, an auto-oxidizable alkyd resin component comprising unsaturated fatty acid or its derivative selected from alpha, beta-unsaturated ester-functional 
In contrast, the pending claims recite a novel alkyd polymer composition comprising a unique combination of (i) fatty acids, (ii) sugar alcohol having at least 6 carbon atoms, (iii) polyol with 4 or more hydroxyl functional groups, and (iv) aromatic polyacid which achieve fast dry in dark" and " None of Lansbergen examples include an alkyd polymer composition comprising the novel combination of components recited by amended claim 1, including but not limited to a sugar alcohol having at least 6 carbon atoms".
6.2.	In response for Applicant's arguments regarding Lansbergen note that Applicant's claims do not require feature as " fast dry in dark" for the claimed composition.  In addition note that : 
a)	 Applicant's claims do not exclude presence of any additional component(s), including day-light photoinitiator;
b)	Regarding Applicant's argument with respect to absence of sugar alcohol in 

Examples provide by Lansbergen note that: " The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039" and " A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

However, it is unclear what is the scope of the term " fast –dry", which by itself is indefinite due to presence term of degree( fast)  and what kind of " unexpectedly good properties" – good –  is indefinite term- are mentioned by Applicant. Note that " In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., " fast-dry" and " good properties") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
6.3.	At least for reasons above, Applicant's arguments with respect to Lansbergen were found unpersuasive. 
7.1.	Applicant's principal arguments with respect to alleged deficiency of Eslinger based on following statement : " With respect to Eslinger's polyol-polyacid alkyd, Eslinger fails to disclose or suggest the claimed alkyd polymer composition comprising, as polymerized units, a sugar alcohol having at least 6 carbon atoms and a polyol with 4 or more hydroxyl functional groups".
	In response for this argument Applicant directed to Eslinger Claims 12 and 13 : " 
" 12. The alkyd resin according to claim 1, wherein the polyol residue of the polyol polyester is a residue of a polyol selected from the group consisting of sugars, sugar alcohols, and mixtures thereof.

	Therefore, it is clear that after alkyd composition will be cured and all functional groups reacted , that final composition in "  polymerized form" will comprise same components as claimed by Applicant , including sugar alcohol and polyols with four or more hydroxyl groups. 
	At least for reasons above, all Applicant's arguments were found unpersvasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m.






/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763